Citation Nr: 1112040	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the termination of nonservice-connected pension benefits for the period of October 1, 2007, to January 1, 2008, was proper.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel












INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1972 to February 1974, with additional active service of 11 months and 27 days.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In this case, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.

Various documents referred to by the RO in a statement of the case issued to the Veteran in July 2009 are not of record and need to be obtained.  These consist of VA Form, 21-0516-1, Improved Pension Eligibility Verification Reports, received in January 2008 and June 2008; VA Form 21-686c, Declaration of Status of Dependents, received in June 2008; and VA Form 21-4138, Statement in Support of Claim, either dated or received in December 2007.  







Furthermore, according to the Veteran in his notice of disagreement of October 2008 and his substantive appeal of October 2009, the woman he married in September 2007 refused to provide him with information regarding her income for the period of October 1, 2007, through December 31, 2007.  The Veteran stated, however, that she had indicated her willingness to cooperate with the VA and communicate directly with VA about her income.  The Veteran stated that he had furnished her contact information (phone number and address) in a prior statement, which may be contained in the missing statement of December 2007.  The RO should seek to obtain the necessary income information from this individual, who apparently is herself a disabled veteran, and then undertake another review of the issue of the Veteran's entitlement to nonservice-connected pension benefits for the period of October 1, 2007 to January 1, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the following documents, as listed in the statement of the case issued in July 2009:  VA Form, 21-0516-1, Improved Pension Eligibility Verification Reports, received in January 2008 and June 2008; VA Form 21-686c, Declaration of Status of Dependents, received in June 2008; and VA Form 21-4138, Statement in Support of Claim, either dated or received in December 2007.  

2.  Contact the Veteran's spouse and request information concerning her income for the period of October 1, 2007, to January 1, 2008, for the purpose of determining the Veteran's entitlement to nonservice-connected pension benefits for that same period.  The contact information for the Veteran's spouse may be listed in a statement from the Veteran, which was dated or received in December 2007; if the information is not of record, obtain the contact information from the Veteran.  

3.  After the above development is completed, adjudicate the claim of entitlement to nonservice-connected pension benefits for the period of October 1, 2007, to January 1, 2008, including the issue of whether the Veteran's countable income was excessive for payment of benefits.  If the benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


